Opinion filed August 11,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00177-CR
                                                    __________
 
                              DARYL
WAYNE WRIGHT, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 358th District Court
                                                             Ector
County, Texas
                                                   Trial
Court Cause No. D-38,107
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Daryl
Wayne Wright has filed in this court a motion to withdraw notice of appeal and dismiss
appeal.  Pursuant to Tex. R. App. P.
42.2, the motion is signed by both appellant and his counsel.
The
motion is granted, and the appeal is dismissed.
 
                                                                                                PER
CURIAM                                   
August 11, 2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.